DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20170213689 A1).
Regarding claim 1, Abe teaches a bobbin (magnetic member 43) for cooling an objective lens of a charged particle beam system (electron beam lens apparatus 30, converges beam on sample [0046]), the bobbin comprising:
A fluid inlet port (inlet 62) configured to receive a fluid;
A plurality of channels (groove 61; may be multiple grooves, [0074] in member 71 which may be magnetic member 43, [0081]) distributed in the bobbin, the channels configured to reduce heat radiated in a vacuum environment from a portion of the bobbin towards a heat-sensitive element (reduce heat on sample 10, [0068]), and being configured to circulate the fluid received by the fluid inlet port; and
A fluid outlet port (outlet 63) configured to dispense the fluid circulated by the plurality of channels.
	Regarding claim 2, Abe teaches that the heat sensitive element is a wafer (sample 10, wafer [0042]) and the bobbin comprises a bottom flange (bottom of member 43) proximal to the wafer in the charged-particle beam system, a portion of the channels being positioned at locations in the bobbin to cool a portion of the bottom flange proximal to the wafer to facilitate a reduction in heat radiated from the bobbin and towards the wafer in a vacuum environment (vacuum vessel 22, [0068]); and a top flange (top of member 43) distal from the wafer.
	Regarding claim 3, Abe teaches that the plurality of channels comprises an inlet channel (bottom channel of fig. 2B near inlet 62) configured to circulate the fluid received from the inlet port, and an outlet channel (top channel of fig. 2B near outlet 63) configured to direct the circulating fluid to the fluid outlet port.
	Regarding claim 4, Abe teaches that the plurality of channels further comprises an intermediate channel (any of central channels in fig. 2B) fluidly connected to the inlet and the outlet channel.
	Regarding claim 5, Abe teaches that the circulated fluid absorbs heat generated by a plurality of electromagnetic coils (excitation unit 42) wound around at least a portion of the bobbin (fig. 2b).
	Regarding claim 6, Abe teaches that the fluid is a liquid (cooling water, [0092]).
	Regarding claim 7, Abe teaches that the magnetic member (43) forming the plurality of channels comprises iron ([0058]) which has a thermal conductivity in a range of 20-2000 W/mK (Engineering ToolBox, (2005). Metals, Metallic Elements and Alloys - Thermal Conductivities. [online] Available at: https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html [Accessed 25 Apr. 2022]).
	Regarding claim 8, Abe teaches that the plurality of channels comprises an alloy ([0058]).
	Regarding claim 9, Abe teaches that the bobbin having the plurality of channels comprises a monolithic structure (fig. 2B, magnetic member 43 is monolithic).
	Regarding claim 10, Abe teaches that the monolithic structure may be additively manufactured (component containing the groove may be 3D printed, [0091])
	Regarding claim 11, Abe teaches that the additively manufactured monolithic structure comprises a metal alloy (e.g. iron and cobalt, [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP S61-227356 A).
Regarding claim 1, Harada teaches a bobbin (1) for cooling a lens of a charged particle beam system (electron lens, Abstract line 2), the bobbin comprising:
A fluid inlet port (inlet 9) configured to receive a fluid;
A plurality of channels (partitions 10 in clearance 7) distributed in the bobbin, the channels configured to reduce heat radiated in a vacuum environment from a portion of the bobbin towards a heat-sensitive element (cooling lens, Abstract lines 1-2), and being configured to circulate the fluid received by the fluid inlet port; and
A fluid outlet port (outlet 8) configured to dispense the fluid circulated by the plurality of channels.
Harada does not teach that the lens is an objective lens.
It would be obvious to one of ordinary skill in the art to use the cooling system of Harada on an objective lens, as the cooling apparatus does not depend on the type of lens used and it would be obvious to one of ordinary skill in the art that objective lenses are a common type of lens in electron beam systems which could be cooled by the bobbin of Harada.
	Regarding claim 5, Harada teaches that the circulated fluid absorbs heat generated by a plurality of electromagnetic coils (2) wound around at least a portion of the bobbin.
	Regarding claim 17, Harada teaches that the plurality of electromagnetic coils is wound around an external surface of the bobbin (figure 3)
	Regarding claim 18, Harada teaches that the plurality of electromagnetic coils is located radially outward of the plurality of channels (figure 3).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art to modify the system of Abe to have the bobbin (magnetic member 43) comprise a plurality of parts coupled together, as a matter of making an integral part separable (MPEP 2144.04 V C [R-10.2019]) which has been held to be within the skill of one of ordinary skill in the art.
Regarding claim 16, Abe teaches that the fluid outlet port is located on an upstream end of the bobbin with respect to the heat-sensitive element (figure 3).
Abe does not teach that the fluid inlet port is located on an upstream end of the bobbin with respect to the heat sensitive element. 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the position of the fluid inlet port of Abe (changing the direction in which fluid flows in part of the bobbin) as a matter of design choice which does not affect the functioning of the invention, as the cooling effect does not depend on the exact path the fluid takes within the channels and simply adjusting the position of an outlet is within the skill of one of ordinary skill in the art. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice; MPEP 2144.04 VI C [R-10.2019])
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Morovic (US 20180032059 A1).
Regarding claim 13, Abe teaches a bobbin (magnetic member 43) printable on a 3-D printer ([0031]), the bobbin comprising:
A fluid inlet port (inlet 62) configured to receive a fluid;
A plurality of channels (groove 61; may be multiple grooves, [0074] in member 71 which is magnetic member 43, [0081]) distributed in the bobbin, the channels configured to reduce heat radiated in a vacuum environment from a portion of the bobbin towards a heat-sensitive element (reduce heat on sample 10, [0068]), and being configured to circulate the fluid received by the fluid inlet port; and
A fluid outlet port (outlet 63) configured to dispense the fluid circulated by the plurality of channels.
	Abe does not teach a computer readable storage medium storing data representing the bobbin.
	Morovic teaches a 3-D printer having a computer readable storage medium (memory 406) for storing data representing an object ([0048]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to form the bobbin of Abe which is made by 3-D printing on a 3-D printing system having a computer readable storage medium for storing data of the bobbin such as that taught by Morovic, in order to manufacture the part precisely based on a stored design in a known manner with no unexpected result.
	Regarding claim 14, Abe teaches that the heat-sensitive element is a wafer (sample 10, wafer [0049]).
	Regarding claim 15, Abe teaches that the channels are configured to reduce the heat radiated in the vacuum environment (vacuum chamber 22) from the bobbin towards the heat-sensitive element includes the channels being located at locations in the bobbin that cool a portion of the bobbin that radiates heat through the vacuum environment towards the heat-sensitive element (groove 61 includes channel near bottom of magnetic member 43 near wafer 10).
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. 
Regarding the argument that the magnetic member does not cool the objective lens of a particle beam system because it adjusts the strength and direction of the magnetic field, it appears that the member performs both functions at the same time.  The magnetic portion converges the electron beam as argued by the applicant, while the cooling channels which are part of the magnetic member perform the separate function of cooling the magnetic member and therefore the objective lens.
Regarding the argument that the plurality of channels are not formed in the magnetic member 43, Examiner recognizes that the grooves are formed on the surface of the magnetic member in some embodiments but believes that this still meets the claim language in the broadest reasonable interpretation, e.g. Abe teaches that the groove is formed “in” the lens unit ([0062]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881